NUMBER 13-08-129-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG


            IN RE: LIBERTY MUTUAL FIRE INSURANCE COMPANY


                             On Petition for Writ of Mandamus


                               MEMORANDUM OPINION

                    Before Justices Yañez, Rodriguez, and Vela
                        Per Curiam Memorandum Opinion1

        Relator, Liberty Mutual Fire Insurance Company, filed a petition for writ of

mandamus regarding the denial of its amended plea to the jurisdiction.

        The Court, having examined and fully considered the petition for writ of mandamus

and attachments; the record and supplemental record in support of petition for mandamus;


        1
         See T EX . R. A PP . P. 52.8(d) ("W hen denying relief, the court m ay hand down an opinion but is not
required to do so."); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
real party in interest, Raymond Nickelson’s response to relator’s petition for writ of

mandamus and attachments; relator’s reply to real party in interest’s response to relator’s

petition for writ of mandamus and attachments, is of the opinion that relator has not shown

itself entitled to the relief sought. Accordingly, relator’s petition for writ of mandamus is

denied. See TEX . R. APP. P. 52.8(a).



                                                    PER CURIAM



Memorandum Opinion delivered
and filed this 7th day of August, 2008.




                                             2